DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 02/02/2022 where claims 1-20 are pending. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 02/02/2022, 07/08/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 02/02/2022. These drawing are acceptable.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 7, 8, 9, 10, 11,16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pub: 20190141624) hereinafter Wong and further in view of Gunasekara et al. (US Pub 20190037418 A1) hereinafter Guna

As to claim 1. Wong teaches a method comprising: receiving a plurality of network access profiles associated with respective networks; ([0053]0054] Fig. 1, communication device 131 is programmed with allocated credentials 111-1 to use wireless services provided by service provider #1; communication device 131 is programmed with allocated credentials 111-2 to use wireless services provided by service provider #2; communication device 131 is programmed with allocated credentials 111-5 to use wireless services provided by service provider #5; etc. Communication device 132 is also programmed with credentials to use the wireless services provided by the different service providers).
storing the network access profiles in a profile library; ([0128][0132]Fig. 6,  communication device 131 stores connection credentials 111 associated with the different service providers to which the user 108-1 subscribes. connection credentials 111 can be stored in any suitable location such as in the mobile communication device 131)
determining a selected network access profile from the stored network access profiles utilizing contextual information of a user device ([0078][0128] Fig. 1,  he user equipment, which can select from more than one participating service provider, uses value to determine which  participating service provider's PSP's credential to try first; communication device 131 stores connection credentials 111 associated with the different service providers to which the user 108-1 subscribes using  access credentials/context information) and  without utilizing results of  [  ] ([0099]  mobile communication device 131  select the service provider #2 independently)
 implementing the selected network access profile to initiate a first network connection with the network associated with the selected network access profile; ([0099] [0103] mobile communication device 131 selects e service provider #2 independently; wireless communications 440  can initiate a SIM based authentication of the mobile communication device 131 to use wireless network services provided by a second wireless network service provider)
and communicating with the associated network using the selected network access profile.  ([0070] subsequent to selecting the wireless network service provider #2 such as based on the received connection information 150-1, the communication device 131 communicates with the shared wireless access node 120 via communications 211 to establish a wireless communication link 127 to access the remote network 190 through the shared wireless access node 120 using wireless services provided by the selected wireless network service provider #2)
Wong does not teach a modem scan; entering a region of connectivity associated with the selected network access profile
Guna teaches a modem scan; ([0160][0161] [0168]Fig. 2,   where the scan apparatus/modem of the client is more simplified and merely measures RF parametric data, it may not have sufficient capability to measure BER/BLER/PER, since it is transacting no client data; CME 221 of each client is configured to first select Wi-Fi as the radio bearer , Wi-Fi is served by at least one Wi-Fi access point 202, 204, 206, 208 maintained by the service provider /network operator)
entering a region of connectivity associated with the selected network access profile;([0136][0173] Fig. 2, moving  wireless device closer to the AP,  selective adjustment allows the client device to consider either a Wi-Fi connection—CME 221 of each client is configured to first select wi-Fi  as the radio bearer for the communications with the CC 210)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Guna with the teaching of Wong because Guna teaches that associated to providers directly would impress user favorably with the performance level and ease of connection. (Guna [0281])
Claim 11 is interpreted and rejected for the same reasons as set forth in claim 1. 

As to claim 6. the combination of Wong and Guna specifically Wong teaches  wherein determining the selected network access profile comprises: receiving an indication of a selected network access profile associated with a selected network from a remote service device, wherein the selected network access profile is stored in the profile library.  ([0067] [0068] Fig. 1, Fig. 2,  Fig. 3,  communication devices receiving notification 210 use the ranking information as indicated by the connection information 150-1 to select a service provider in which to access the remote network  190 via wireless communications over communication link 127, device selects a service provider from the list based on notification for network)

Claim 16 is interpreted and rejected for the same reasons as set forth in claim 6. 

As to claim 7 the combination of Wong and Guna specifically Wong teaches wherein determining the selected network access profile comprises: receiving the selected network access profile associated with a selected network from a remote service device;  ([0067] Fig. 1, Fig. 2,  Fig. 3,  communication devices receiving notification 210 use the ranking information as indicated by the connection information 150-1 to select a service provider in which to access the remote network  190 via wireless communications over communication link 127
and storing the selected network access profile in the profile library.  ; ([0128][0132]Fig. 6,  communication device 131 stores connection credentials 111 associated with the different service providers to which the user 108-1 subscribes. connection credentials 111 can be stored in any suitable location such as in the mobile communication device 131)
Claim 17 is interpreted and rejected for the same reasons as set forth in claim 7. 

As to claim 8 the combination of Wong and Guna specifically Wong teaches further comprising: sharing compiled contextual information with a remote service device.  ([0021] communication device obtains credentials allocated to use wireless network services provided by the first wireless network service provider, stores  credentials  and transmits the obtained credentials associated with the selected first wireless service provider to the shared wireless access node to establish a wireless communication link with the wireless access node to access the remote network)
. Claim 18 is interpreted and rejected for the same reasons as set forth in claim 8. 

As to claim 9 the combination of Wong and Guna specifically Wong teaches further comprising: communicating with a remote service device to request network access profile selection information.  ([0113] Fig. 1, Fig. 2, Fig. 4, wireless communications 430 (wireless response) notifies the mobile communication device 131 to use a service provider such as other than the originally requested wireless network service provider #1/select,  to access the remote network 190 through the shared wireless access node 120)

Claim 19 is interpreted and rejected for the same reasons as set forth in claim 9. 

As to claim 10 the combination of Wong and Guna specifically Wong teaches wherein the network access profile selection information comprises a network access profile associated with a network.   ([0131] Fig. 1, Fig. 6, the communication device 131 compares the service provider's information 650 to the policy 660 to identify which of the service providers to select. Since service provider #3 is not available, the communication device 131 selects the second-ranked service provider #5 and corresponding services because service provider #5 is highest ranked of available service providers associated with shared wireless access node 120 based on service provider information 650 and connection credentials 111)

Claim 20 is interpreted and rejected for the same reasons as set forth in claim 10. 

Claim(s) 2, 3, 5, 12, 13, 15   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Guna and further in view of Gopal et al. (US Pub 20180098247 A1) hereinafter Gopal 

As to claim 2 the combination of Wong and Guna does not teach  wherein implementing the selected network access profile further comprises: switching a current data connection profile of a modem between a current network access profile 
and the selected network access profile to initiate a data connection with the network associated with the selected network access profile.  
Gopal teaches wherein implementing the selected network access profile further comprises: switching a current data connection profile of a modem between a current network access profile and the selected network access profile to initiate a data connection with the network associated with the selected network access profile.  ([0097] [0101][0102] Fig. 4B, Fig. 5A,  changing a satellite or service provider path when there is a congestion, determine alternate satellite, universal modem adapter UMA executes the switch to the Modem M2 and the Satellite S2. (step 525),  UMA disconnects the Modem M1 from the packet switch, and at Step 531 connects the Modem M2 to the packet switch,  Step 533, the UMA commands the tracking antenna to point to the Satellite S2 and  Step 535, the UMA switches the operational data path to operate via the Modem M2 and the Satellite S2)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Gopal with the teaching of Wong and Guna because Gopal teaches that  switch terminals between different satellites and  between different service providers would provide more flexibility and facilitate a larger trade space, with expanded benefits in coverage. (Gopal [0007])
Claim 12 is interpreted and rejected for the same reasons as set forth in claim 2. 

As to claim 3 the combination of Wong and Guna specifically Guna teaches further comprising: utilizing a primary cellular data network subscription profile to implement a current data connection profile of a modem with a cellular network; ([0099] [0195] LTE  transceiver of the client  has a subscription for relevant cellular data service provider, current data connection over users cable modem)
cellular data network subscription profile ([0195] user is a subscriber of LTE)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Guna with the teaching of Wong because Guna teaches that associated to providers directly would impress user favorably with the performance level and ease of connection. (Guna [0281])
the combination of Wong and Guna  does not teach and wherein implementing the selected network access profile further comprises: switching the current data connection profile of the modem between the primary [  ] , and the selected network access profile to initiate a data connection with the network associated with the selected network access profile.
Gopal teaches selected network access profile further comprises: switching the current data connection profile of the modem between the primary [  ]
([0083]  terminal management agent TMA controls the packet switch to connect the user network to the appropriately selected modem for routing of the incoming data packets from the selected modem to the user network and for routing the outgoing data packet from the user network to the selected modem)
and the selected network access profile to initiate a data connection with the network associated with the selected network access profile.   ([0097] [0101][0102] Fig. 4B, Fig. 5A,  changing a satellite or service provider path when there is a congestion, determine alternate satellite, universal modem adapter UMA executes the switch to the Modem M2 and the Satellite S2. (step 525),  UMA disconnects the Modem M1 from the packet switch, and at Step 531 connects the Modem M2 to the packet switch,  Step 533, the UMA commands the tracking antenna to point to the Satellite S2 and  Step 535, the UMA switches the operational data path to operate via the Modem M2 and the Satellite S2)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Gopal with the teaching of Wong and Guna because Gopal teaches that  switch terminals between different satellites and  between different service providers would provide more flexibility and facilitate a larger trade space, with expanded benefits in coverage. (Gopal [0007])
Claim 13 is interpreted and rejected for the same reasons as set forth in claim 3. 
As to claim 5 the combination of Wong and Guna specifically wherein prior to determining the selected network access profile, the method further comprises: connecting through a network connection with a primary cellular data network utilizing a primary cellular data network subscription profile; ([0003] [0051] Fig. 1, communication devices 131, 132, etc., wirelessly communicate with each other in accordance with any suitable protocol such as the LTE Long Term Evolution,  using subscription)
cellular data network subscription profile ([0003] user has LTE subscription)
Wong does not teach wherein prior to determining the selected network access profile, the method further comprises: implementing a primary cellular data network subscription profile to initiate a network connection with a primary cellular data network; and wherein implementing the selected network access profile further comprises: switching a current data connection profile of the modem from the primary cellular data network subscription profile to the selected network access profile to initiate a data connection with the first network.  
Guna teaches wherein prior to determining the selected network access profile, the method further comprises: implementing a primary cellular data network subscription profile to initiate a network connection with a primary cellular data network; ([0195]  prior to obtaining any resource allocations and hence without registration to the LTE network;  LTE transceiver within the client has a subscription and do data communication using LTE network)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Guna with the teaching of Wong because Guna teaches that associated to providers directly would impress user favorably with the performance level and ease of connection. (Guna [0281])

The combination of Wong and Guna does not teach and wherein implementing the selected network access profile further comprises: switching a current data connection profile of the modem from the primary cellular data network subscription profile to the selected network access profile to initiate a data connection with the first network.  
Gopal teaches and wherein implementing the selected network access profile further comprises: switching a current data connection profile of the modem from the primary ([0083]  terminal management agent TMA controls the packet switch to connect the user network to the appropriately selected modem for routing of the incoming data packets from the selected modem to the user network and for routing the outgoing data packet from the user network to the selected modem)
to the selected network access profile to initiate a data connection with the first network.   ([0097] [0101][0102] Fig. 4B, Fig. 5A,  changing a satellite or service provider path when there is a congestion, determine alternate satellite, universal modem adapter UMA executes the switch to the Modem M2 and the Satellite S2. (step 525),  UMA disconnects the Modem M1 from the packet switch, and at Step 531 connects the Modem M2 to the packet switch,  Step 533, the UMA commands the tracking antenna to point to the Satellite S2 and  Step 535, the UMA switches the operational data path to operate via the Modem M2 and the Satellite S2)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Gopal with the teaching of Wong and Guna because Gopal teaches that  switch terminals between different satellites and  between different service providers would provide more flexibility and facilitate a larger trade space, with expanded benefits in coverage. (Gopal [0007])
Claim 15 is interpreted and rejected for the same reasons as set forth in claim 5. 

Claim(s) 4, 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Guna and further in view of Altman (US Pub  20210114616 A1) hereinafter Altman  

As to claim 4 the combination of Wong and Guna  does not teach wherein prior to determining the selected network access profile, the method further comprises: 
implementing a second network access profile to initiate a second network connection with a network associated with the second network access profile; 
and wherein implementing the selected network access profile further comprises: switching a current data connection profile of the modem from the second network access profile to the selected network access profile to initiate a data connection with the first network  

Altamn teaches wherein prior to determining the selected network access profile, the method further comprises:  implementing a second network access profile to initiate a second network connection with a network associated with the second network access profile; ([0110]Fig. 1, Fig, 2 due to the communication map and expected bonded communication performance and the specific performance per each available network operator, a decision may be taken by the Bonding/Multi-Link Agent 200 to request a remote server for a temporary set of credentials (e.g., username and password) to associate at least one of the bonding modems or transceivers, such as the vehicle's own cellular modem with another cellular operator for a temporary period of time)
and wherein implementing the selected network access profile further comprises: switching a current data connection profile of the modem from the second network access profile to the selected network access profile to initiate a data connection with the first network  ([011] [0111] at the appropriate timing according to the measured performance of each of the bonded links and of the communication map and movement route and movement parameters such as speed, the Bonding/Multi-Link Agent 200  load or inject the new set of credential into one (or more) of the cellular modems or wireless transceivers of the vehicle or within the vehicle; such that those wireless or cellular transceivers would start using cellular operator/network B instead (or in addition to) cellular network/operator A i.e., cellular operator is first selected network)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Altman with the teaching of Wong and Guna because Altman teaches that connecting to second operator for  temporary period of time would allow to transfer a pre-defined number of packets  or data capacity e.g., up to 450 megabytes of downloaded data within the next 60 minutes. (Altman [0110]).
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 4. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413